584 F. Supp. 618 (1984)
HUMANA OF ILLINOIS, INC. d/b/a Springfield Community Hospital, Plaintiff,
v.
Margaret M. HECKLER, Defendant.
No. 83-3061.
United States District Court, C.D. Illinois, Springfield Division.
March 2, 1984.
William S. Hanley, Sorling, Northrup, Hanna, Cullen & Cochran, Ltd., Springfield, Ill., Thomas H. Brock, Barry S. Landsberg, Casson, Calligaro & Mutryn, Washington, D.C., for plaintiff.
Gerald D. Fines, U.S. Atty., James A. Lewis, Asst. U.S. Atty., Springfield, Ill., Jeanne Schulte Scott, Dennis S. Diaz, Atty., Office of the General Counsel, Dept. of Health & Human Services, Washington, D.C., for defendant.


*619 ORDER
J. WALDO ACKERMAN, Chief Judge.
This matter is before the Court on the parties' cross-motions for summary judgment. On October 14, 1983, the Court heard oral arguments on the motions. Since that time, numerous district courts throughout the country, including the Honorable Hubert L. Will in the Northern District of Illinois, have ruled on the questions raised by the Plaintiffs in this action. After a review of the briefs and arguments by the respective parties in this action, and a review of the decisions recently rendered by the various district courts throughout the country who have confronted these identical questions, it is my opinion that the regulation promulgated by the Department of Health and Human Services was arbitrary and capricious and does not comport with the requirements of the Medicare statute. In support of this decision, I adopt the opinion of Judge Will in St. James Hospital v. Heckler, 579 F. Supp. 757 (N.D. Ill.1984). As I do not believe that I could add anything substantial to the already well-reasoned decisions of the other district judges in this country, I will not render an additional written decision.
Therefore, Plaintiffs' motion for summary judgment is granted; Defendant's motion for summary judgment is denied.